DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018005646 (cited on the IDS filed 10/7/19).  WO 2018005646 teaches the claimed process as evidenced at paras. 0045,0048,0062-0068,0081-0083,0087-0091,0098-0107,0116-0117, and 0122; and figs 1-5 and 12. 
 	It should be noted the method and structural terms used by instant disclosure and WO 2018005646 are the same.   
 	It should be noted first major surface 121 of WO 2018005646 constitutes the claimed first major surface (fig 4); second major surface 122 constitutes the claimed second major surface (fig 4) ; the lateral surfaces between the first and second major surfaces of WO 2018005646 constitutes the claimed minor surfaces (fig 4); and non-planar rigid support structure 130 constitutes the claimed polymer frame (fig 4—structure 130 is aligned with the minor surface since it is at its proper/desired position 
 	Cold-forming of WO 2018005646 constitutes performing the supporting step, the applying step, the delivery step, the solidifying step, and the removing step at a maximum temperature of less than a glass transition temperature of the glass substrate.
 	Claim 2 is taught at paragraph 0045.
 	Claims 3-4 and 6-7-are taught at paragraphs 0087-0091 and figs 1-5.
 	Claim 8 is taught at paragraphs 0062-0068.
 	Claims 9-10 are taught at paragraphs 0116-0117.
 	Claim 24, such is taught by WO 2018005646 (para. 0083) since WO 2018005646 teaches using a thermoset material in a reaction injection molding process.
 
Claim(s) 11-14 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018005646 (cited on the IDS filed 10/7/19).  WO 2018005646 teaches the claimed process as evidenced at paras. 0045,0048,0062-0068,0081-0083,0087-0091,0098-0107,0116-0117, and 0122; and figs 1-5 and 12. 
 	It should be noted the method and structural terms used by instant disclosure and WO 2018005646 are the same.
	It should be noted first major surface 121 of WO 2018005646 constitutes the claimed first major surface (fig 4); second major surface 122 constitutes the claimed second major surface (fig 4) ; the lateral surfaces between the first and second major surfaces of WO 2018005646 constitutes the claimed minor surfaces (fig 4); and non-
 	Cold-forming of WO 2018005646 constitutes performing the supporting step, the applying step, the delivery step, the solidifying step, and the removing step at a maximum temperature of less than a glass transition temperature of the glass substrate.
 	Claim 12 is taught at paragraph 0045.
	Claim 13 is taught at paragraphs 0045 and 0087-0091; and figs 1-5.
  	Claim 14 is taught at paragraphs 0062-0068.
 	Claim 27, such is taught by WO 2018005646 (para. 0083) since WO 2018005646 teaches using a thermoset material in a reaction injection molding process.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018005646 (cited on the IDS filed 10/7/19) as applied to above claim 1. 
Regarding claim 25, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Further, since the claimed materials are well-.  

Claims 26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018005646 (cited on the IDS filed 10/7/19) as applied to above claim 11. Regarding claim 26, WO 2018005646 teaches using a thermoplastic material (para. 0083) but does not explicitly teach cooling the mold to solidify the polymer material.  Since it is notoriously well-known in the molding art to cool a mold in order to solidify the molding material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cool the mold of WO 2018005646 in order to facilitate the removal of the molded article.  Regarding claim 28, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Further, since the claimed materials are well-known in the glass insert molding art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed materials in the process of WO 2018005646 in order to form diverse products.  Regarding claim 30, the use of a specific molding tool is a 

Applicant’s arguments with respect to claim(s) 1-4,6-10,11-14,24-28,29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 5/15/20 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 8/14/20.  See MPEP 2144.03(C).
	It should be noted non-planar rigid support structure 130 constitutes the claimed polymer frame (fig 4—structure 130 is aligned with the minor surface since it is at its proper/desired position relative to the minor surface.  The conventional definition of “aligned”, i.e. arranged in proper position (www.merriam-webster.com), is used here since the instant disclosure does not recited an alternative or more specific definition).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following USPNs teaching the supporting surface of instant claims 29 and 30: 4508556 (figs 2-5); 6071456 (figs 1 and 4-6); and 2016/0306451. 
  	The following USPNs teach the state of the art :20100103138 ;20170081238 (teaches using compression match molding and vacuum forming to form a glass substrate into a 3D shape; paras. 0022 and 0063-0075) ;20080031991; and 6620365.  Both JP2006181936 and JP63089317 teach the state of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744